Citation Nr: 0427882	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
total abdominal hysterectomy, to include as secondary to 
service-connected cystic cervicitis with cervical erosion.

2.  Entitlement to a total temporary rating under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence following a total abdominal hysterectomy 
performed on December 13, 2000.

3.  Entitlement to special monthly compensation based on the 
anatomical loss of a creative organ.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1979.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the above claims.   

The case was previously before the Board in October 2002, 
when it was remanded.  As a result, in May 2004 the veteran 
appeared at the Detroit RO and testified at a hearing 
conducted by the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In a Statement in Support of Claim received in December 2000, 
the veteran requested "an increase for service connected 
cervix condition."  This claim has not been adjudicated, and 
it is referred to the RO for appropriate action.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO 
should take this opportunity on remand to provide a letter to 
the veteran fulfilling the above requirements for each issue 
under appeal.  Although the record contains a copy of an 
April 2001 letter from the RO to the veteran, that 
correspondence does not satisfy VA's duty to notify. 

VA must obtain pertinent, outstanding evidence identified by 
the veteran at her May 2004 hearing.  She testified that just 
prior to her discharge from service she was hospitalized for 
one week in Okinawa for treatment of pelvic inflammatory 
disease (PID).  Then, after traveling to California to 
complete her discharge from service, she was admitted to 
Letterman Hospital for one week to treat PID symptoms, 
according to her testimony.  Transcript, p. 4-5, 10.  
Finally, she testified that a VA physician at Allen Park 
diagnosed PID within the first year of her separation from 
service.  Transcript, p. 8-9.  A copy of the VA 
hospitalization report dated December 13, 2000, should also 
be obtained.

VA should also take this opportunity on remand to conduct a 
re-examination of the veteran to allow for an etiology 
opinion that considers all relevant evidence of record.  
There is no indication that the January 2001 examiner 
reviewed the claims file.



Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims, to include what is necessary to 
substantiate a secondary service 
connection claim; (2) the information and 
evidence that VA will seek to obtain on 
her behalf; (3) the information or 
evidence that she is expected to provide; 
and (4) request or tell her to provide any 
evidence in her possession that pertains 
to the claims.  A copy of this 
notification must be associated with the 
claims folder.

2.  Make arrangements to obtain service 
medical records from the Letterman 
Hospital and an Okinawa medical facility, 
both of which reportedly treated the 
veteran in the weeks surrounding her 
discharge from service in December 1979.

3.  Make arrangements to obtain medical 
records dated in 1980 from the VA medical 
facility in Allen Park, and the 
hospitalization and operative reports 
dated in December 2000 regarding the 
veteran's hysterectomy from the VA 
medical facility in Detroit.

4.  After completing the foregoing 
development, schedule the veteran for an 
appropriate VA examination of her 
gynecological system.  Any indicated 
tests should be accomplished.  The claims 
file must be made available to the 
examiner, and the examiner should review 
the claims file and indicate in his or 
her report that the claims file was in 
fact reviewed.  

The examiner should state whether it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability) that 
the veteran's hysterectomy in December 
2000 was related to any in-service 
disease or injury.  The examiner should 
also state whether it is at least as 
likely as not that the veteran's 
hysterectomy was caused by and/or is 
related to her service-connected cystic 
cervicitis with cervical erosion.  A 
detailed rationale for any opinion 
expressed should be provided.

5.  Readjudicate the claims on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any of the 
decisions remain adverse to the veteran, 
furnish her and her representative a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



